[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1855

                        UNITED STATES,

                          Appellee,

                              v.

                        DANIEL LEWIS,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

     [Hon. Francis J. Boyle, Senior U.S. District Judge]                                                                   

                                         

                            Before

                   Boudin, Stahl and Lynch,
                       Circuit Judges.                                                 

                                         

James  L. Sultan, Charles  W. Rankin and Rankin  &amp; Sultan on brief                                                                     
for appellant.
Sheldon Whitehouse,  United  States Attorney,  Margaret E.  Curran                                                                              
and Gerard  B. Sullivan, Assistant  United States Attorneys,  on brief                               
for appellee.

                                         

                       January 26, 1998
                                         

     Per Curiam.    Upon careful  review  of the  briefs  and                           

record, we  conclude that  the pat-frisk  of defendant  was a

permissible  search and that  district court correctly denied

suppression of  the evidence discovered  during that  search.

We  reach  this   conclusion  essentially  for   the  reasons

expressed by the  district court in its order dated September

9, 1996.   We  thus reject defendant's appellate  contentions

that the officers  lacked a reasonable suspicion  grounded in

specific and articulable facts to justify the search and that

the  officer conducting the search personally did not possess

such a reasonable suspicion.

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-